Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 03/18/201. Currently, claims 1, 3, 6, 8-11, 16-18 and 21-30 are pending in the application. Claims 2, 4-5, 7 and 12-15 have been cancelled.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al (US 20180151470 A1).

Regarding claim 26, Figure 6 of Cook discloses a semiconductor device comprising: 
a substrate (604) having a first region (608) provided with a semiconductor element, an intermediate region (688) and a second region (left region of 688 in the Figure) provided from the intermediate region to an end; 
a material film (622) provided above the first, intermediate and second regions; 
a trench (for 618 in 688 region, [0051]) formed in the material film of the intermediate region, recessed from a surface 5Application No. 16/791,798 Reply to Office Action of January 8, 2021 of the material film toward the substrate, and a bottom thereof is formed in the material film (622); and 
an element isolation portion (portion of 614 on the right/left sidewall of 690 in region 688) provided on a surface of the substrate so as to only partially overlap the trench (for 618)  when viewed from above.  

Regarding claim 27, Figure 6 of Cook discloses that the semiconductor device according to claim 26 further comprising: a metal film (626) provided on (indirectly on) the material film (622) in the second region.  

Regarding claim 29, Figure 6 of Cook discloses that the semiconductor device according to claim 27 further comprising: a resin (686, [0052]) provided above the material film in the first region.  

Regarding claim 30, Figure 6 of Cook discloses that the semiconductor device according to claim 29, wherein a resin (686, [0052]) is also provided above the metal film (626).


Claims 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ookura (US 20060001104 A1).

Regarding claim 26, Figure 3A of Ookura discloses a semiconductor device comprising: 
a substrate (11) having a first region (n-MOS region) provided with a semiconductor element, an intermediate region (region between n-MOS and p-MOS) and a second region (p-MOS region) provided from the intermediate region to an end; 
a material film (31+32) provided above the first, intermediate and second regions; 
a trench (for 33) formed in the material film of the intermediate region, recessed from a surface 5Application No. 16/791,798 Reply to Office Action of January 8, 2021 of the material film (31+32) toward the substrate, and a bottom thereof is formed in the material film; and 
an element isolation portion (12 in between n-MOS and p-MOS) provided on a surface of the substrate so as to only partially overlap the trench (for 33)  when viewed from above.  

Regarding claim 28, Figure 3A of Ookura discloses semiconductor device according to claim 26 further comprising: a metal compound layer (23, silicide, [0049]) provided on the substrate, wherein the element isolation portion (12) divides the metal compound layer.  


Allowable Subject Matter

Claims 1, 3, 6, 8-11, 16-18 and 21-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a semiconductor device comprising an element isolation portion provided on a surface of the substrate between the first region and the second region, wherein a trench, which caves in toward the substrate from a surface of the material film in the first region and from a surface of the material film under the first metal film, is provided in the material film between the first metal film and the first region, wherein the trench is provided nearer to the first region than the element isolation portion, wherein the material film has a crack that extends from the element isolation portion to the trench.

Regarding claims 3, 6, 8-11 and 16-18, these claims are allowed because of they depend on an allowable claim 1.

Regarding claim 21, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a semiconductor device comprising a trench, which caves in toward the substrate from a surface of the material 4Application No. 16/791,798 Reply to Office Action of August 28, 2020 film in the first region and from a surface of the 

Regarding claims 22-25, these claims are allowed because of they depend on an allowable claim 21.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 26-30, filed on 03/01/2021 as recited in pages 7-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
05/07/2021